Affirmed and Memorandum Opinion filed November 29, 2012.




                                        In The

                      Fourteenth Court of Appeals

                                 NO. 14-12-00602-CR

                     DOUGLAS MATTHEW JONES, Appellant

                                           V.

                         THE STATE OF TEXAS, Appellee


                      On Appeal from the 355th District Court
                               Hood County, Texas
                         Trial Court Cause No. CR11045


                  MEMORANDUM                        OPINION


      Appellant entered a plea of guilty to fraudulent use of identifying information. In
exchange for his guilty plea he received 5 years’ deferred adjudication probation. The
State subsequently filed a motion to adjudicate. Appellant entered a plea of true to the
grounds listed in the motion to adjudicate. The trial court adjudicated appellant guilty
and assessed punishment at 22 months’ confinement in the State Jail Division of the
Texas Department of Criminal Justice. Appellant filed a timely notice of appeal.
       Appellant’s appointed counsel filed a brief in which he concludes the appeal is
wholly frivolous and without merit. The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional evaluation
of the record and demonstrating why there are no arguable grounds to be advanced. See
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

       A copy of counsel’s brief was delivered to appellant. Appellant was advised of
the right to examine the appellate record and file a pro se response. See Stafford v. State,
813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than forty-five days
has passed and no pro se response has been filed.

       We have carefully reviewed the record and counsel’s brief and agree the appeal is
wholly frivolous and without merit. Further, we find no reversible error in the record.
We are not to address the merits of each claim raised in an Anders brief or a pro se
response when we have determined there are no arguable grounds for review.              See
Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

       Accordingly, the judgment of the trial court is affirmed.



                                          PER CURIAM


Panel consists of Justices Seymore, Boyce, and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                             2